Case 0:21-cv-61845-XXXX Document 1 Entered on FLSD Docket 08/31/2021 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

  JASON BOULDIN,                      )
  an individual,                      )
                                      )
        Plaintiff,                    )
                                      )
  vs.                                 )                 CASE NO.:
                                      )
  MADESA, INC., d/b/a RANA            )
  FURNITURE, a Florida Corporation,   )
                                      )
        Defendant.                    )
  ____________________________________/

                                       COMPLAINT
                              (INJUNCTIVE RELIEF DEMANDED)

         Plaintiff, JASON BOULDIN, by and through his undersigned counsel, hereby files this

  Complaint and sues MADESA, INC., d/b/a RANA FURNITURE, a Florida Corporation, for

  injunctive relief, attorneys’ fees, and costs pursuant to the Americans with Disabilities Act, 42

  U.S.C. § 12181 et seq., and alleges:

                                 JURISDICTION AND PARTIES

         1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

  Americans with Disabilities Act, 42 U.S.C. § 12181, et seq. (hereinafter referred to as the

  “ADA”). This Court is vested with original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.

         2.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(b) and Rule 3.1, Local

  Rules of the United States District Court for the Southern District of Florida.

         3.      Plaintiff, JASON BOULDIN, (hereinafter referred to as “Mr. Bouldin”) is a

  resident of the state of Florida in Broward County.


                                                   1
Case 0:21-cv-61845-XXXX Document 1 Entered on FLSD Docket 08/31/2021 Page 2 of 6




            4.     Plaintiff is a qualified individual with a disability under the ADA. Plaintiff

  suffers from Osteoarthritis and Rheumatoid Arthritis. Additionally, Plaintiff suffered numerous

  accidents including a tibial plateau fracture of the left leg in a 2008 car accident and a workplace

  injury to his right kneecap in 2012 which required arthroscopic surgery. As a result of these and

  other conditions, he is permanently disabled.

            5.     Due to his disability, Plaintiff is substantially impaired in several major life

  activities including walking and standing and utilizes a cane for mobility. 1

            6.     Defendant MADESA, INC., d/b/a RANA FURNITURE, (hereinafter referred to

  as “Defendant”) is a Florida Corporation, registered to do business in the State of Florida. Upon

  information and belief, Defendant is the owner of the real property and improvements, Rana

  Furniture, which is the subject of this action, to wit: generally located at 7979 Hollywood Blvd,

  Pembroke Pines, FL 33024 (the “Property”). Defendant is responsible for complying with the

  obligations of the ADA.

            7.     All events giving rise to this lawsuit occurred in the Southern District of Florida

  within Broward County.

                           COUNT I - VIOLATION OF TITLE III OF THE
                              AMERICANS WITH DISABILITIES ACT

            8.     Plaintiff realleges and reavers the preceding paragraphs as if they were expressly

  restated herein.

            9.     The Property, a furniture retailer which is open to the public, is consequently a

  place of public accommodation subject to the ADA.




  1
      Plaintiff is capable of walking short distances without assistance.
                                                      2
Case 0:21-cv-61845-XXXX Document 1 Entered on FLSD Docket 08/31/2021 Page 3 of 6




         10.     Plaintiff has visited the Property discussed herein several times over the last year,

  and plans to visit again in the near future.

         11.     During his most recent visit in early August 2021, Plaintiff encountered serious

  difficulty accessing the goods and utilizing the services therein due to the architectural barriers

  discussed in this Complaint. Moreover, but for the inaccessible condition of the Property,

  Plaintiff would like to visit the Property more often.

         12.     Due to the barriers, Plaintiff has been unable to, and continues to be unable to,

  enjoy full and equal access to goods and services offered at the Property, owned, leased, and/or

  operated by Defendant.

         13.     Plaintiff desires to visit the Property but fears that he will be subjected to the same

  architectural barriers which remain at the Property in violation of the ADA.

         14.     Defendant is in violation of 42 U.S.C. § 12181 et seq. and 28 C.F.R. § 36.304 et

  seq. and is discriminating against Plaintiff due to, but not limited to, the following barriers to

  access which Plaintiff personally encountered and which hindered his access:

                 A.      Plaintiff encountered an inaccessible parking lot due to a lack of any fully

         compliant disabled use parking spaces. Specifically, the one (1) space intended for

         disabled use has a large built-up curb ramp protruding into its access aisle and surface

         area causing slopes well in excess of 1:48.

                 B.      The same disabled use parking space also lacks accessible signage to

         identify it as exclusively for disabled. Specifically, the sign is provided to the side of the

         space at a height of approximately two (2) feet off the ground where it is obstructed by

         nearby shrubbery. Additionally, the space is not painted with the symbol of accessibility.


                                                   3
Case 0:21-cv-61845-XXXX Document 1 Entered on FLSD Docket 08/31/2021 Page 4 of 6




                 C.      Plaintiff encountered an inaccessible curb ramp leading from the intended

         disabled use parking space to the sidewalk. Specifically, the ramp contains excessive

         running slopes of over 1:12 and steep side flares slopes of over 1:10. Additionally, as

         noted above, the ramp improperly protrudes into the disabled use parking space.

                 D.      Plaintiff encountered an inaccessible men’s restroom inside the store due

         to the lack of a rear grab bar behind the toilet. This condition made it more difficult and

         dangerous for Plaintiff to use the facilities.

                 E.      Plaintiff encountered an inaccessible men’s restroom due to the lack of

         any insulation on the pipes under the sink and excessively high mirror mounted above the

         sink at over 40 inches above the floor. These conditions made it more difficult and

         dangerous for Plaintiff to use the facilities.

                 F.      Plaintiff encountered an inaccessible men’s restroom due to inadequate

         clear floorspace and a doorknob handle on the door. These conditions made it more

         difficult and dangerous for Plaintiff to use the facilities.

         15.     To date, the above-described barriers and other violations of the ADA still exist

  and have not been remedied or altered in such a way as to effectuate compliance with the

  provisions of the ADA.

         16.     Independent of his intent to return as a patron, Plaintiff additionally intends to

  return to the Property as an ADA tester to determine whether the barriers to access stated herein

  have been remedied.

         17.     Removal of the barriers to access located on the Property is readily achievable,

  reasonably feasible, and easily accomplishable without placing an undue burden on Defendant.


                                                    4
Case 0:21-cv-61845-XXXX Document 1 Entered on FLSD Docket 08/31/2021 Page 5 of 6




         18.     Removal of the barriers to access located on the Property would allow Plaintiff to

  fully utilize the goods and services located therein.

         19.     Plaintiff has been obligated to retain the undersigned counsel for the filing and

  prosecution of this action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs, and

  expenses paid by Defendant pursuant to 42 U.S.C. § 12205.

         WHEREFORE, Plaintiff demands judgment against Defendant and requests the

  following injunctive and declaratory relief:

                 A.      That this Court declares that the Property owned, leased, and/or

                         operated by Defendant is in violation of the ADA;

                 B.      That this Court enter an Order directing Defendant to alter its

                         Property to make it accessible to, and useable by, individuals with

                         disabilities to the full extent required by Title III of the ADA;

                 C.      That this Court enter an Order directing Defendant to evaluate and

                         neutralize its policies and procedures towards persons with

                         disabilities for such reasonable time so as to allow Defendant to

                         undertake and complete corrective procedures;

                 D.      That this Court award reasonable attorneys’ fees, costs (including

                         expert fees), and other expenses of suit, to Plaintiff; and

                 E.      That this Court awards such other and further relief as it deems

                         necessary, just and proper.


  Date: August 31, 2021.



                                                    5
Case 0:21-cv-61845-XXXX Document 1 Entered on FLSD Docket 08/31/2021 Page 6 of 6




                                     Respectfully Submitted,


                                     KU & MUSSMAN, P.A.
                                     18501 Pines Blvd, Suite 209-A
                                     Pembroke Pines, Florida 33029
                                     Tel: (305) 891-1322
                                     Fax: (954) 686-3976
                                     louis@kumussman.com


                                     By: /s/ Louis I. Mussman
                                     Louis I. Mussman, Esq.
                                     (FL Bar #: 597155)
                                     Brian T. Ku, Esq.
                                     (FL Bar # 610461)




                                        6
